UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Core Select BBH Global Core Select BBH International Equity Fund BBH Limited Duration Fund BBH Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end:October 31 Date of reporting period:July 31, 2014 ITEM 1. SCHEDULES OF INVESTMENTS BBH CORE SELECT PORTFOLIO OF INVESTMENTS July 31, 2014 (unaudited) Shares Value COMMON STOCKS (88.7%) BASIC MATERIALS (3.9%) Celanese Corp. (Series A) Praxair, Inc. Total Basic Materials COMMUNICATIONS (14.4%) Comcast Corp. (ClassA) eBay, Inc.1 Google, Inc. (ClassA)1 Google, Inc. (ClassC)1 Liberty Interactive Corp. (ClassA)1 Total Communications CONSUMER CYCLICAL (7.0%) Bed, Bath & Beyond, Inc.1 Target Corp. Wal-Mart Stores, Inc. Total Consumer Cyclical CONSUMER NON-CYCLICAL (21.4%) Baxter International, Inc. DENTSPLY International, Inc. Diageo, Plc.ADR Henry Schein, Inc.1 Johnson & Johnson Nestle SAADR Novartis AGADR PepsiCo, Inc. Unilever NV(NY Shares) Zoetis, Inc. Total Consumer Non-Cyclical ENERGY (11.6%) EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Southwestern Energy Co.1 Total Energy FINANCIALS (20.8%) Berkshire Hathaway, Inc. (ClassA)1 Chubb Corp. Progressive Corp. US Bancorp Wells Fargo & Co. Total Financials Shares Value COMMON STOCKS (continued) INDUSTRIALS (2.5%) Waste Management, Inc. Total Industrials TECHNOLOGY (7.1%) Microsoft Corp. QUALCOMM, Inc. Total Technology Total Common Stocks(Identified cost $3,988,551,598) Principal Amount Maturity Date Interest Rate REPURCHASE AGREEMENTS (6.1%) National Australia Bank (Agreement dated 07/31/14 collateralized by U.S. Treasury Notes 0.750% - 1.000%, due 10/31/17 - 05/31/18, valued at $383,520,000) 08/01/14 0.070% Total Repurchase Agreements (Identified cost $376,000,000) U.S. TREASURY BILLS (5.2%) U.S. Treasury Bill2,3 10/02/14 U.S. Treasury Bill2,3 01/02/15 Total U.S. Treasury Bills (Identified cost $319,963,022) TOTAL INVESTMENTS (Identified cost $4,684,514,620)4 100.0% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 0.0% NET ASSETS 100.0% 1 Non-income producing security. 2 Coupon represents a weighted average yield. 3 Coupon represents a yield to maturity. 4 The aggregate cost for federal income tax purposes is $4,684,514,620, the aggregate gross unrealized appreciation is $1,512,979,279 and the aggregate gross unrealized depreciation is $764, resulting in net unrealized appreciation of $1,512,978,515. Abbreviations: ADR − American Depositary Receipt. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2014 (unaudited) FAIR VALUE MEASUREMENTS BBH Core Select (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2014 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2014. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2014 Basic Materials $– $– Communications – – Consumer Cyclical – – Consumer Non-Cyclical – – Energy – – Financials – – Industrials – – Technology – – Repurchase Agreements – – U.S. Treasury Bills – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of July 31, 2014, based on the valuation input levels on October 31, 2013. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS July 31, 2014 (unaudited) Shares Value COMMON STOCKS (91.1%) CANADA (6.0%) ENERGY ARC Resources, Ltd. Vermilion Energy, Inc. FINANCIALS Intact Financial Corp. Total Canada FRANCE (6.1%) COMMUNICATIONS JCDecaux S.A. CONSUMER NON-CYCLICAL Sanofi Total France GERMANY (5.5%) BASIC MATERIALS Brenntag AG ENERGY Fuchs Petrolub AG Total Germany NETHERLANDS (1.1%) CONSUMER NON-CYCLICAL Unilever NV Total Netherlands NORWAY (2.0%) ENERGY TGS Nopec Geophysical Co. ASA Total Norway SWEDEN (2.1%) FINANCIALS Svenska Handelsbanken AB (ClassA) Total Sweden SWITZERLAND (9.1%) CONSUMER NON-CYCLICAL Nestle SA Novartis AG Total Switzerland Shares Value COMMON STOCKS (continued) UNITED KINGDOM (8.2%) COMMUNICATIONS Pearson, Plc. CONSUMER NON-CYCLICAL Diageo, Plc. Reckitt Benckiser Group, Plc. Tesco, Plc. Total United Kingdom UNITED STATES (51.0%) BASIC MATERIALS Celanese Corp. (SeriesA) Praxair, Inc. COMMUNICATIONS Google, Inc. (ClassA)1 Google, Inc. (ClassC)1 Nielsen NV CONSUMER CYCLICAL Bed, Bath & Beyond, Inc.1 Sally Beauty Holdings, Inc.1 Target Corp. Wal-Mart Stores, Inc. CONSUMER NON-CYCLICAL Baxter International, Inc. PepsiCo, Inc. Zoetis, Inc. ENERGY Occidental Petroleum Corp. Schlumberger, Ltd. FINANCIALS Wells Fargo & Co. TECHNOLOGY Microsoft Corp. QUALCOMM, Inc. Shares Value COMMON STOCKS (continued) UNITED STATES (continued) TECHNOLOGY (continued) Solera Holdings, Inc. Total United States Total Common Stocks (Identified cost $105,229,600) Principal Amount Maturity Date Interest Rate REPURCHASE AGREEMENTS (6.6%) National Australia Bank (Agreement dated 07/31/14 collateralized by U.S. Treasury Note 1.000%, due 05/31/2018, valued at $8,670,000) 08/01/14 0.070% Total Repurchase Agreements (Identified cost $8,500,000) TOTAL INVESTMENTS (Identified cost $113,729,600)2 97.7% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 2.3% NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $113,729,600, the aggregate gross unrealized appreciation is $13,409,929 and the aggregate gross unrealized depreciation is $2,095,078, resulting in net unrealized appreciation of $11,314,851. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2014 (unaudited) FAIR VALUE MEASUREMENTS BBH Global Core Select (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2014 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2014. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2014 Basic Materials $– Communications – Consumer Cyclical – – Consumer Non-Cyclical – Energy – Financials – Technology – – Repurchase Agreements – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of July 31, 2014, based on the valuation input levels on October 31, 2013. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS July 31, 2014 (unaudited) Shares Value COMMON STOCKS (97.7%) AUSTRALIA (4.6%) CONSUMER NON-CYCLICAL Cochlear, Ltd. CSL, Ltd. Woolworths, Ltd. ENERGY Woodside Petroleum, Ltd. FINANCIALS AMP, Ltd. QBE Insurance Group, Ltd. Total Australia BELGIUM (0.0%) UNITS Ageas1 0 Total Belgium 0 CHINA (1.5%) ENERGY China Shenhua Energy Co., Ltd. (ClassH) CNOOC, Ltd. Total China DENMARK (1.2%) CONSUMER NON-CYCLICAL Novo Nordisk AS (ClassB) Total Denmark FINLAND (1.0%) INDUSTRIALS Kone OYJ (ClassB) Total Finland FRANCE (10.4%) BASIC MATERIALS Air Liquide SA COMMUNICATIONS Orange SA CONSUMER CYCLICAL LVMH Moet Hennessy Louis Vuitton SA CONSUMER NON-CYCLICAL Danone SA Essilor International SA L'Oreal SA Shares Value COMMON STOCKS (continued) FRANCE (continued) CONSUMER NON-CYCLICAL (continued) Sanofi ENERGY Total SA FINANCIALS Societe Generale SA INDUSTRIALS Cie de St-Gobain Vallourec SA Vinci SA Total France GERMANY (5.5%) COMMUNICATIONS Deutsche Telekom AG CONSUMER CYCLICAL Adidas AG Daimler AG (ClassREGISTERED) DIVERSIFIED GEA Group AG TECHNOLOGY SAP SE UTILITIES RWE AG Total Germany HONG KONG (5.8%) COMMUNICATIONS China Mobile, Ltd. DIVERSIFIED Jardine Matheson Holdings, Ltd. FINANCIALS AIA Group, Ltd. Hang Lung Properties, Ltd. UTILITIES CLP Holdings, Ltd. Hong Kong & China Gas Co., Ltd. Total Hong Kong Shares Value COMMON STOCKS (continued) IRELAND (0.4%) CONSUMER NON-CYCLICAL Experian, Plc. Total Ireland ISRAEL (1.3%) CONSUMER NON-CYCLICAL Teva Pharmaceutical Industries, Ltd.ADR Total Israel ITALY (1.2%) ENERGY ENI SpA Total Italy JAPAN (21.2%) BASIC MATERIALS Shin-Etsu Chemical Co., Ltd. COMMUNICATIONS NTT DOCOMO, Inc. CONSUMER CYCLICAL Denso Corp. Honda Motor Co., Ltd. Shimamura Co., Ltd. CONSUMER NON-CYCLICAL Chugai Pharmaceutical Co., Ltd. Kao Corp. Kirin Holdings Co., Ltd. Seven & I Holdings Co., Ltd. Takeda Pharmaceutical Co., Ltd. ENERGY Inpex Corp. FINANCIALS Aeon Mall Co., Ltd. Daito Trust Construction Co., Ltd. Tokio Marine Holdings, Inc. INDUSTRIALS Daikin Industries, Ltd. FANUC Corp. Hoya Corp. Keyence Corp. Komatsu, Ltd. Shares Value COMMON STOCKS (continued) JAPAN (continued) TECHNOLOGY Canon, Inc. Tokyo Electron, Ltd. Total Japan NETHERLANDS (3.2%) COMMUNICATIONS Reed Elsevier NV CONSUMER NON-CYCLICAL Koninklijke Ahold NV ENERGY Royal Dutch Shell, Plc. (ClassA) Total Netherlands SINGAPORE (3.3%) COMMUNICATIONS Singapore Telecommunications, Ltd. FINANCIALS DBS Group Holdings, Ltd. United Overseas Bank, Ltd. INDUSTRIALS SembCorp Industries, Ltd. Total Singapore SPAIN (4.4%) COMMUNICATIONS Telefonica SA CONSUMER CYCLICAL Inditex SA FINANCIALS Banco Santander SA Banco Santander SA UTILITIES Iberdrola SA Total Spain SWEDEN (1.9%) COMMUNICATIONS Telefonaktiebolaget LM Ericsson (ClassB) TeliaSonera AB Shares Value COMMON STOCKS (continued) SWEDEN (continued) CONSUMER CYCLICAL Hennes & Mauritz AB (ClassB) Total Sweden SWITZERLAND (11.1%) BASIC MATERIALS Syngenta AG CONSUMER CYCLICAL Swatch Group AG CONSUMER NON-CYCLICAL Nestle SA Novartis AG Roche Holding AG SGS SA FINANCIALS Zurich Insurance Group AG1 INDUSTRIALS ABB, Ltd.1 Kuehne + Nagel International AG Total Switzerland TAIWAN (1.5%) TECHNOLOGY Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd.ADR Total Taiwan UNITED KINGDOM (18.2%) COMMUNICATIONS Pearson, Plc. Vodafone Group, Plc. CONSUMER CYCLICAL Compass Group, Plc. CONSUMER NON-CYCLICAL Diageo, Plc. G4S, Plc. GlaxoSmithKline, Plc. Intertek Group, Plc. Reckitt Benckiser Group, Plc. SABMiller, Plc. Smith & Nephew, Plc. Tesco, Plc. Shares Value COMMON STOCKS (continued) UNITED KINGDOM (continued) CONSUMER NON-CYCLICAL (continued) Unilever, Plc. ENERGY AMEC, Plc. BG Group, Plc. BP, Plc. FINANCIALS HSBC Holdings, Plc. Standard Chartered, Plc. UTILITIES National Grid, Plc. Total United Kingdom Total Common Stocks (Identified cost $642,303,276) TOTAL INVESTMENTS (Identified cost $642,303,276)2 97.7% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 2.3% NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $642,303,276, the aggregate gross unrealized appreciation is $231,447,244 and the aggregate gross unrealized depreciation is $28,912,095, resulting in net unrealized appreciation of $202,535,149. Abbreviations: ADR − American Depositary Receipt. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2014 (unaudited) A. FAIR VALUE MEASUREMENTS BBH International Equity Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives and foreign equity securities whose values could be impacted by events occurring before the Fund’s pricing time, but after the close of the securities’ primary markets and are, therefore, fair valued according to procedures adopted by the Board of Trustees. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2014. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2014 Australia $– $– Belgium – 0 – 0 China – – Denmark – – Finland – – France – – Germany – – Hong Kong – – Ireland – – Israel – – Italy – – Japan – – Netherlands – – Singapore – – Spain – – Sweden – – Switzerland – – Taiwan – United Kingdom – – Investments, at value $– Other Financial Instruments, at fair value Forward Foreign Currency Exchange Contracts $– $– Other Financial Instruments, at fair value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of July 31, 2014, based on the valuation input levels on October 31, 2013. B. FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS As of July 31, 2014, the Fund held the following open forward foreign currency exchange contracts. Foreign Currency Local Currency Base Currency USD Market Counterparty Settlement Date Unrealized Gain/(Loss) Contracts to Sell: Australian Dollar AUD8,693,000 Northern Trust Co. October 31, 2014 Net Unrealized Gain on Open Forward Foreign Currency Exchange Contracts Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS July 31, 2014 (unaudited) Principal Amount Maturity Date Coupon Rate Value ASSET BACKED SECURITIES (32.5%) Aircraft Lease Securitisation, Ltd.2007-1A1,2 05/10/32 0.416% Ally Master Owner Trust2010-22 04/15/17 Ally Master Owner Trust2012-5 09/15/19 Alterna Funding I LLC2014-1A2 02/15/21 AmeriCredit Automobile Receivables Trust2012-2 10/10/17 AmeriCredit Automobile Receivables Trust2012-3 05/08/18 AmeriCredit Automobile Receivables Trust2013-3 06/10/19 ARI Fleet Lease Trust2012-A1,2 03/15/20 Ascentium Equipment Receivables LLC2012-1A2 09/15/19 Ascentium Equipment Receivables LLC2014-1A2 01/10/17 Avis Budget Rental Car Funding AESOP LLC2010-3A2 05/20/16 Avis Budget Rental Car Funding AESOP LLC2010-5A2 03/20/17 AXIS Equipment Finance Receivables II LLC2013-1A2 03/20/17 BCC Funding VIII LLC2014-1A2 06/20/20 BMW Vehicle Owner Trust2011-A 08/25/15 Cabela's Master Credit Card Trust2010-2A1,2 09/17/18 Cabela's Master Credit Card Trust2012-1A1,2 02/18/20 Capital Auto Receivables Asset Trust2013-1 10/22/18 Capital Auto Receivables Asset Trust2013-2 10/22/18 Capital Auto Receivables Asset Trust2013-2 04/22/19 Capital Auto Receivables Asset Trust2013-3 10/22/18 Carlyle Global Market Strategies Commodities Funding, Ltd.2014-1A1,2 10/15/21 CCG Receivables Trust2013-12 08/14/20 CCG Receivables Trust2014-12 11/15/21 Chesapeake Funding LLC2011-2A1,2 04/07/24 Chesapeake Funding LLC2012-1A1,2 11/07/23 Chesapeake Funding LLC2012-2A1,2 05/07/24 Credit Acceptance Auto Loan Trust2012-1A2 09/16/19 Credit Acceptance Auto Loan Trust2012-1A2 03/16/20 Credit Acceptance Auto Loan Trust2012-2A2 03/16/20 Credit Acceptance Auto Loan Trust2013-1A2 10/15/20 Credit Acceptance Auto Loan Trust2013-2A2 04/15/21 Credit Acceptance Auto Loan Trust2013-2A2 10/15/21 Credit Acceptance Auto Loan Trust2014-1A2 10/15/21 Credit Acceptance Auto Loan Trust2014-1A2 04/15/22 Direct Capital Funding V LLC2013-12 12/20/17 Direct Capital Funding V LLC2013-22 08/20/18 Emerald Aviation Finance, Ltd.2013-12 10/15/38 Enterprise Fleet Financing LLC2011-32 05/20/17 Enterprise Fleet Financing LLC2012-12 11/20/17 Enterprise Fleet Financing LLC2012-22 04/20/18 Exeter Automobile Receivables Trust2012-1A2 08/15/16 Exeter Automobile Receivables Trust2012-2A2 06/15/17 Exeter Automobile Receivables Trust2013-1A2 10/16/17 Exeter Automobile Receivables Trust2013-2A2 11/15/17 Principal Amount Maturity Date Coupon Rate Value ASSET BACKED SECURITIES (continued) Exeter Automobile Receivables Trust2014-2A2 08/15/18 1.060% FNA Trust2013-1A2 01/10/18 Ford Credit Auto Owner Trust2012-B 02/15/18 Ford Credit Auto Owner Trust2013-C 01/15/20 Ford Credit Floorplan Master Owner Trust2010-32 02/15/17 FRS LLC2013-1A2 04/15/43 GE Dealer Floorplan Master Note Trust2012-21 04/22/19 Global Container Assets, Ltd.2013-1A2 11/05/28 Global SC Finance II SRL2012-1A2 07/19/27 Hertz Vehicle Financing LLC2010-1A2 02/25/17 Hertz Vehicle Financing LLC2011-1A2 03/25/18 HLSS Servicer Advance Receivables Backed Notes2012-T22 10/15/45 HLSS Servicer Advance Receivables Backed Notes2013-T12 01/16/46 HLSS Servicer Advance Receivables Backed Notes2013-T32 05/15/46 HLSS Servicer Advance Receivables Backed Notes2013-T42 08/15/44 HLSS Servicer Advance Receivables Backed Notes2013-T62 09/15/44 Honda Auto Receivables Owner Trust2012-1 01/15/16 Huntington Auto Trust2011-1A2 11/15/16 Hyundai Auto Receivables Trust2013-B 02/15/19 Leaf II Receivables Funding LLC2012-12 10/15/16 Leaf II Receivables Funding LLC2013-12 10/15/16 Leaf II Receivables Funding LLC2013-12 09/15/21 M&T Bank Auto Receivables Trust2013-1A2 03/15/19 MCA Fund I Holding LLC2014-1A1,2 08/15/24 MMAF Equipment Finance LLC2009-AA2 01/15/30 MMAF Equipment Finance LLC2012-AA2 10/10/18 Motor, Plc.12A2 02/25/20 Motor, Plc.2014-1A1,2 08/25/21 Nations Equipment Finance Funding I LLC2013-1A2 11/20/16 Nationstar Agency Advance Funding Trust2013-T2A2 02/18/48 Nationstar Mortgage Advance Receivables Trust2013-T3A2 06/20/48 Navitas Equipment Receivables LLC2013-12 11/15/16 New Mexico State Educational Assistance Foundation1 01/02/25 New Residential Advance Receivables Trust Advance Receivables Backed2014-T22 03/15/47 New York City Tax Lien2013-A2 11/10/26 Nordstrom Private Label Credit Card Master Note Trust2011-1A2 11/15/19 OneMain Financial Issuance Trust2014-1A2 06/18/24 OneMain Financial Issuance Trust2014-2A2 09/18/24 PFS Tax Lien Trust2014-12 05/15/29 Santander Drive Auto Receivables Trust2012-3 12/15/16 Santander Drive Auto Receivables Trust2013-2 03/15/19 Santander Drive Auto Receivables Trust2013-4 01/15/20 SMART Trust2011-1USA2 11/14/16 SMART Trust2011-4USA1,2 08/14/17 Principal Amount Maturity Date Coupon Rate Value ASSET BACKED SECURITIES (continued) SMART Trust2012-1USA2 12/14/17 2.010% SMART Trust2012-2USA2 10/14/16 SMART Trust2012-4US 03/14/17 SMART Trust2013-2US 01/14/17 SMART Trust2013-2US 02/14/19 SNAAC Auto Receivables Trust2013-1A2 07/16/18 SNAAC Auto Receivables Trust2014-1A2 09/17/18 Spirit Master Funding VII LLC2013-1A2 12/20/43 Springleaf Funding Trust2013-AA2 09/15/21 Springleaf Funding Trust2014-AA2 12/15/22 STORE Master Funding LLC2013-1A2 03/20/43 STORE Master Funding LLC2013-2A2 07/20/43 STORE Master Funding LLC2013-3A2 11/20/43 TAL Advantage V LLC2014-2A2 05/20/39 Trade MAPS 1, Ltd.2013-1A1,2 12/10/18 Triton Container Finance LLC2012-1A2 05/14/27 Turquoise Card Backed Securities, Plc.2011-1A1,2 09/15/16 Turquoise Card Backed Securities, Plc.2012-1A1,2 06/17/19 Utah State Board of Regents 2011-11 05/01/29 Volkswagen Credit Auto Master Owner Trust2011-1A1,2 09/20/16 Westlake Automobile Receivables Trust2012-1A2 03/15/16 Westlake Automobile Receivables Trust2013-1A2 01/15/18 Wheels SPV LLC2012-12 03/20/21 Total Asset Backed Securities (Identified cost $1,487,695,220) COMMERCIAL MORTGAGE BACKED SECURITIES (9.4%) Aventura Mall Trust2013-AVM1,2 12/05/32 BB-UBS Trust2012-TFT1,2 06/05/30 Boca Hotel Portfolio Trust2013-BOCA1,2 08/15/26 CGBAM Commercial Mortgage Trust2014-HD1,2 02/15/31 CGBAM Commercial Mortgage Trust2014-HD1,2 02/15/31 Citigroup Commercial Mortgage Trust2013-SMP2 01/12/30 Citigroup Commercial Mortgage Trust2013-SMP2 01/12/30 Citigroup Commercial Mortgage Trust2014-388G1,2 06/15/33 Commercial Mortgage Pass Through Certificates2013-GAM2 02/10/28 Commercial Mortgage Pass Through Certificates2013-GAM1,2 02/10/28 Commercial Mortgage Pass Through Certificates2013-SFS2 04/12/35 Commercial Mortgage Pass Through Certificates2014-KYO1,2 06/11/27 Commercial Mortgage Pass Through Certificates2014-TWC1,2 02/13/32 EQTY 2014-INNS Mortgage Trust1,2 05/08/31 GTP Acquisition Partners I LLC2 05/15/43 GTP Cellular Sites LLC2 03/15/42 Principal Amount Maturity Date Coupon Rate Value COMMERCIAL MORTGAGE BACKED SECURITIES (continued) Hilton USA Trust2013-HLF1,2 11/05/30 1.656% Hilton USA Trust2013-HLF1,2 11/05/30 JP Morgan Chase Commercial Mortgage Securities Corp.2011-PLSD2 11/13/44 JP Morgan Chase Commercial Mortgage Securities Trust2014-BXH1,2 04/15/27 JP Morgan Chase Commercial Mortgage Securities Trust2014-BXH1,2 04/15/27 SBA Tower Trust2 04/15/40 SBA Tower Trust2 12/15/42 SBA Tower Trust2 04/15/43 Unison Ground Lease Funding LLC2 04/15/40 Wells Fargo Commercial Mortgage Trust2014-TISH1,2 02/15/27 Total Commercial Mortgage Backed Securities (Identified cost $435,150,232) CORPORATE BONDS (27.2%) AIRLINES (0.2%) British Airways, Plc.2 12/20/21 BANKS (6.2%) ANZ New Zealand Int'l, Ltd.2 03/24/16 Australia & New Zealand Banking Group, Ltd. 10/06/17 Bank of America Corp. 01/15/15 Bank of America Corp. 08/01/15 Bank of Montreal 07/15/16 Bank of Nova Scotia 07/15/16 Canadian Imperial Bank of Commerce 07/18/16 Citigroup, Inc. 05/19/15 FNBC 1993-A Pass Through Trust 01/05/18 Goldman Sachs Group, Inc. 05/03/15 Goldman Sachs Group, Inc.1 07/22/15 Goldman Sachs Group, Inc. 01/22/18 ING Bank NV2 09/25/15 JPMorgan Chase & Co. 07/05/16 Morgan Stanley 04/28/15 Morgan Stanley 07/24/15 National Australia Bank, Ltd. 07/25/16 Royal Bank of Scotland, Plc. 03/16/16 Svenska Handelsbanken AB 04/04/17 CLOSED-END FUNDS (0.6%) Drawbridge Special Opportunities Fund LP2 08/01/21 Principal Amount Maturity Date Coupon Rate Value CORPORATE BONDS (continued) COMMERCIAL SERVICES (1.1%) Alliance Data Systems Corp.2 12/01/17 5.250% Alliance Data Systems Corp.2 04/01/20 Experian Finance, Plc.2 06/15/17 Western Union Co.1 08/21/15 Western Union Co. 12/10/17 Western Union Co. 08/22/18 COSMETICS / PERSONAL CARE (0.7%) Avon Products, Inc. 03/15/16 Avon Products, Inc. 03/15/20 DIVERSIFIED FINANCIAL SERVICES (5.3%) 5400 Westheimer Court Depositor Corp.2 04/11/16 AA Aircraft Financing 2013-1 LLC2 11/01/19 Ahold Lease Series 2001-A-1 Pass Through Trust 01/02/20 Blue Wing Asset Vehicle2 01/11/23 CIC Central America Card Receivables, Ltd.3 11/05/20 CIC Receivables Master Trust3 10/07/21 Citigroup Capital XIII1,4 10/30/40 Denali Borrower LLC2 10/15/20 Doric Nimrod Air Alpha 2013-1 Pass Through Trust2 05/30/25 Doric Nimrod Air Finance Alpha, Ltd. 2012-1 (Class A) Pass Through Trust2 11/30/24 General Motors Financial Co., Inc. 05/15/16 General Motors Financial Co., Inc. 07/10/17 LS Power Funding Corp. 12/30/16 Murray Street Investment Trust I 03/09/17 Seven & Seven, Ltd.1,2 09/11/19 ELECTRIC (1.3%) Korea East-West Power Co., Ltd.2 11/27/18 TransAlta Corp. 01/15/15 TransAlta Corp. 06/03/17 TransAlta Corp. 05/15/18 ENGINEERING & CONSTRUCTION (0.3%) Odebrecht Offshore Drilling Finance, Ltd.2 10/01/22 FOOD (0.4%) HJ Heinz Co. 10/15/20 HEALTHCARE-PRODUCTS (0.6%) Hospira, Inc. 03/30/17 Principal Amount Maturity Date Coupon Rate Value CORPORATE BONDS (continued) HEALTHCARE-PRODUCTS (continued) Mallinckrodt International Finance S.A. 04/15/18 3.500% HEALTHCARE-SERVICES (0.4%) HCA, Inc. 03/15/19 INSURANCE (1.1%) Everest Reinsurance Holdings, Inc. 10/15/14 Vitality Re IV, Ltd.1,2 01/09/17 Vitality Re V, Ltd.1,2 01/07/20 INTERNET (0.6%) Expedia, Inc. 08/15/20 MEDIA (0.8%) Gannett Co., Inc.2 10/15/19 NBCUniversal Media LLC 04/30/15 OIL & GAS (4.1%) Korea National Oil Corp.2 04/03/17 Korea National Oil Corp.2 01/23/19 Odebrecht Drilling Norbe VIII/IX, Ltd.2 06/30/21 Petrobras Global Finance BV 05/20/16 Petrobras Global Finance BV1 01/15/19 Petrobras International Finance Co. 02/06/15 Petroleos Mexicanos 03/15/15 Plains Exploration & Production Co. 04/01/20 Plains Exploration & Production Co. 11/15/20 PIPELINES (0.4%) Williams Partners LP 02/15/15 REAL ESTATE (1.2%) Deutsche Annington Finance BV2 10/02/17 Prologis International Funding II SA2 02/15/20 REAL ESTATE INVESTMENT TRUSTS (1.9%) American Tower Corp. 04/01/15 Digital Realty Trust LP 07/15/15 Senior Housing Properties Trust 05/01/19 Total Corporate Bonds (Identified cost $1,238,320,346) LOAN PARTICIPATIONS AND ASSIGNMENTS (1.3%) Dell International LLC Term B1 04/29/20 Dell International LLC Term C1 10/29/18 Principal Amount Maturity Date Coupon Rate Value LOAN PARTICIPATIONS AND ASSIGNMENTS (continued) Delos Finance S.a.r.l.1 03/06/21 3.500% Mallinckrodt International Term B1 03/19/21 Mallinckrodt International Term B11 03/19/21 Total Loan Participations and Assignments (Identified cost $59,061,742) MUNICIPAL BONDS (2.0%) Minnesota State Tobacco Securitization Authority 03/01/15 New Jersey State Economic Development Authority5 02/15/17 New Jersey State Economic Development Authority5 02/15/18 New Jersey State Turnpike Authority 01/01/16 State of Illinois 03/01/16 State of Illinois 03/01/18 Total Municipal Bonds (Identified cost $89,215,557) U.S. GOVERNMENT AGENCY OBLIGATIONS (5.7%) Fannie Mae Discount Notes5 09/24/14 Federal Home Loan Bank Discount Notes5 08/20/14 Federal Home Loan Bank Discount Notes5 08/27/14 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed1 04/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed1 12/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed1 01/01/37 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed1 02/01/37 Federal National Mortgage Association (FNMA) 07/01/35 Federal National Mortgage Association (FNMA) 11/01/35 Federal National Mortgage Association (FNMA)1 07/01/36 Federal National Mortgage Association (FNMA)1 09/01/36 Federal National Mortgage Association (FNMA)1 01/01/37 Federal National Mortgage Association (FNMA) 08/01/37 Federal National Mortgage Association (FNMA) 08/01/37 Federal National Mortgage Association (FNMA) 06/01/40 Freddie Mac Discount Notes5 09/02/14 Freddie Mac Discount Notes5 10/27/14 Government National Mortgage Association (GNMA)1 08/20/29 Total U.S. Government Agency Obligations (Identified cost $261,315,036) U.S. INFLATION LINKED DEBT (6.8%) U.S. Treasury Inflation Indexed Note 04/15/17 Total U.S. Inflation Linked Debt (Identified cost $318,010,621) Principal Amount Maturity Date Coupon Rate Value CERTIFICATES OF DEPOSIT (10.7%) Bank of Montreal 08/27/14 0.170% Bank of Nova Scotia 08/21/14 Bank of Nova Scotia 10/17/14 Bank of Tokyo-Mitsubishi UFJ, Ltd. 08/08/14 Bank of Tokyo-Mitsubishi UFJ, Ltd. 09/15/14 Credit Suisse 09/22/14 Standard Chartered Bank 09/12/14 Svenska Handelsbanken 08/08/14 Svenska Handelsbanken 08/25/14 Total Certificates of Deposit (Identified cost $490,550,500) COMMERCIAL PAPER (3.6%) ING US Funding LLC5 09/16/14 ING US Funding LLC5 10/01/14 National Australia Funding Delaware, Inc.5 08/01/14 Total Commercial Paper (Identified cost $164,967,514) U.S. TREASURY BILLS (1.5%) U.S. Treasury Bill5 08/21/14 U.S. Treasury Bill5 10/23/14 U.S. Treasury Bill5,6 11/06/14 Total U.S. Treasury Bills (Identified cost $69,996,746) TOTAL INVESTMENTS (Identified cost $4,614,283,514)7 100.7% LIABILITIES IN EXCESS OF OTHER ASSETS (0.7)% NET ASSETS 100.0% 1 Variable rate instrument. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the July 31, 2014 coupon or interest rate. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at July 31, 2014 was $2,158,346,487 or 46.9% of net assets. Unless otherwise noted, these securities are not considered illiquid. 3 Illiquid Security. 4 Trust preferred security. 5 Security issued with a zero coupon. Income is recognized through accretion of discount. 6 All or a portion of this security is held at the broker as collateral for open futures contracts. 7 The aggregate cost for federal income tax purposes is $4,614,283,514, the aggregate gross unrealized appreciation is $35,119,129 and the aggregate gross unrealized depreciation is $12,267,125, resulting in net unrealized appreciationof $22,852,004. Abbreviations: FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2014 (unaudited) A. FAIR VALUE MEASUREMENTS BBH Limited Duration Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2014 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2014. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2014 Asset Backed Securities $– $– Commercial Mortgage Backed Securities – – Corporate Bonds – Loan Participations and Assignments – – Municipal Bonds – – U.S. Government Agency Obligations – – U.S. Inflation Linked Debt – – Certificates of Deposit – – Commercial Paper – – U.S. Treasury Bills – – Total Investments, at value $– Other Financial Instruments, at value Financial Futures Contracts $– $– Other Financial Instruments, at value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of July 31, 2014, based on the valuation input levels on October 31, 2013. B. FINANCIAL FUTURES CONTRACTS At July 31, 2014, the Fund had the following open futures commitments: Description Number of Contracts Expiration Date Market Value Notional Amount Unrealized Gain / (Loss) Contracts to Sell: U.S. Treasury 2-Year Notes September 2014 U.S. Treasury 5-Year Notes September 2014 6,398,435 U.S. Treasury 10-Year Notes September 2014 1,585,547 Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS July 31, 2014 (unaudited) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (100.3%) Alabama (0.6%) Alabama 21st Century Authority, Revenue Bonds 06/01/21 5.000% Total Alabama Arizona (2.4%) Salt Verde Financial Corp., Revenue Bonds 12/01/19 Salt Verde Financial Corp., Revenue Bonds 12/01/27 Salt Verde Financial Corp., Revenue Bonds 12/01/28 Salt Verde Financial Corp., Revenue Bonds 12/01/29 Salt Verde Financial Corp., Revenue Bonds 12/01/32 Total Arizona California (5.7%) California Health Facilities Financing Authority, Revenue Bonds 08/15/24 California Pollution Control Financing Authority, Revenue Bonds 12/01/23 California State Public Works Board, Revenue Bonds 09/01/33 Long Beach Bond Finance Authority, Revenue Bonds 11/15/19 Long Beach Bond Finance Authority, Revenue Bonds 11/15/22 Long Beach Bond Finance Authority, Revenue Bonds1 11/15/27 Los Angeles County Metropolitan Transportation Authority, Revenue Bonds1 07/01/27 Los Angeles County Metropolitan Transportation Authority, Revenue Bonds1 07/01/27 Northern California Gas Authority No. 1, Revenue Bonds1 07/01/27 Northern California Transmission Agency, Revenue Bonds1 05/01/24 Total California Colorado (0.6%) Denver Health & Hospital Authority, Revenue Bonds1 12/01/33 Total Colorado Connecticut (2.4%) Connecticut Housing Finance Authority, Revenue Bonds 11/15/23 State of Connecticut, General Obligation Bonds1 08/15/20 State of Connecticut, General Obligation Bonds1 03/01/25 Total Connecticut District of Columbia (0.4%) Metropolitan Washington Airports Authority, Revenue Bonds 10/01/21 Total District of Columbia Florida (7.3%) City of Tampa Solid Waste System Revenue, Revenue Bonds 10/01/20 City of Tampa Solid Waste System Revenue, Revenue Bonds 10/01/21 County of Broward Airport System Revenue, Revenue Bonds 10/01/21 County of Broward Airport System Revenue, Revenue Bonds 10/01/26 County of Citrus, Revenue Bonds1 01/01/18 Florida HomeLoan Corp., Revenue Bonds 07/01/45 Greater Orlando Aviation Authority, Revenue Bonds 10/01/27 Hillsborough County Aviation Authority, Revenue Bonds 10/01/25 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Florida (continued) Hillsborough County Aviation Authority, Revenue Bonds 10/01/26 5.000% Miami-Dade County, Revenue Bonds 10/01/22 Total Florida Georgia (0.5%) Burke County Development Authority, Revenue Bonds1 01/01/24 Chatham County Hospital Authority, Revenue Bonds 01/01/26 Total Georgia Hawaii (4.3%) State of Hawaii Department of Budget & Finance, Revenue Bonds1 07/01/29 State of Hawaii Department of Budget & Finance, Revenue Bonds1 07/01/29 State of Hawaii Department of Transportation, Certificates of Participation 08/01/28 Total Hawaii Illinois (9.3%) Chicago Transit Authority, Revenue Bonds 06/01/16 Chicago Transit Authority, Revenue Bonds 06/01/19 Chicago Transit Authority, Revenue Bonds 06/01/22 City of Chicago Motor Fuel Tax Revenue, Revenue Bonds 01/01/25 City of Chicago Motor Fuel Tax Revenue, Revenue Bonds 01/01/26 Illinois State Finance Authority, Revenue Bonds 11/15/32 Lake County Community Consolidated School District No. 73 Hawthorn, General Obligation Bonds2 12/01/19 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/19 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/21 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/23 State of Illinois, General Obligation Bonds 08/01/21 State of Illinois, General Obligation Bonds 07/01/22 State of Illinois, General Obligation Bonds 04/01/26 State of Illinois, General Obligation Bonds 05/01/28 State of Illinois, General Obligation Bonds 09/01/28 Total Illinois Indiana (0.4%) City of Rockport, Revenue Bonds1 06/01/25 Total Indiana Kansas (3.1%) City of La Cygne, Revenue Bonds1 04/15/27 City of St. Marys, Revenue Bonds1 04/15/32 State of Kansas Department of Transportation, Revenue Bonds3 08/06/14 Total Kansas Kentucky (5.9%) Carroll County, Revenue Bonds1 10/01/32 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Kentucky (continued) Kentucky Housing Corp., Revenue Bonds 07/01/17 3.800% Kentucky Housing Corp., Revenue Bonds 01/01/18 Kentucky Housing Corp., Revenue Bonds 07/01/19 Total Kentucky Maine (2.0%) Finance Authority of Maine, Revenue Bonds 02/01/16 Total Maine Maryland (5.0%) Anne Arundel County, General Obligation Bonds 04/01/23 City of Baltimore, Revenue Bonds1 07/01/32 Howard County, General Obligation Bonds 02/15/22 Total Maryland Massachusetts (1.2%) Commonwealth of Massachusetts, General Obligation Bonds 11/01/18 Commonwealth of Massachusetts, General Obligation Bonds1 12/01/30 Commonwealth of Massachusetts, General Obligation Bonds1 05/01/37 Total Massachusetts Michigan (7.1%) Detroit City School District, General Obligation Bonds 05/01/20 Detroit City School District, General Obligation Bonds 05/01/21 Detroit City School District, General Obligation Bonds 05/01/27 Detroit City School District, General Obligation Bonds 05/01/29 Detroit City School District, General Obligation Bonds 05/01/30 Detroit City School District, General Obligation Bonds 05/01/32 Michigan State Hospital Finance Authority, Revenue Bonds 06/01/25 Total Michigan Missouri (0.9%) Health & Educational Facilities Authority of the State of Missouri, Revenue Bonds1 06/01/31 Health & Educational Facilities Authority of the State of Missouri, Revenue Bonds1 06/01/31 Total Missouri Montana (1.0%) Montana Board of Housing, Revenue Bonds 12/01/43 Total Montana Nebraska (0.3%) Central Plains Energy Project, Revenue Bonds 12/01/18 Total Nebraska Nevada (0.9%) County of Washoe, Revenue Bonds1 03/01/36 Total Nevada Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) New Jersey (8.5%) New Jersey Economic Development Authority, Revenue Bonds1 03/01/28 1.660% New Jersey State Turnpike Authority, Revenue Bonds1 01/01/30 New Jersey Transit Corp., Revenue Bonds4 09/15/20 New Jersey Transportation Trust Fund Authority, Revenue Bonds2 12/15/30 Tobacco Settlement Financing Corp., Revenue Bonds2 06/01/41 Tobacco Settlement Financing Corp., Revenue Bonds2 06/01/41 Total New Jersey New York (10.8%) Metropolitan Transportation Authority, Revenue Bonds1 11/01/22 Metropolitan Transportation Authority, Revenue Bonds1 11/01/22 New York State Energy Research & Development Authority, Revenue Bonds1 12/01/25 New York State Energy Research & Development Authority, Revenue Bonds1 12/01/26 New York State Energy Research & Development Authority, Revenue Bonds1 03/01/27 New York State Energy Research & Development Authority, Revenue Bonds1 07/01/27 New York State Energy Research & Development Authority, Revenue Bonds1 07/01/29 New York State Energy Research & Development Authority, Revenue Bonds1 01/01/39 Port Authority of New York & New Jersey, Revenue Bonds 11/01/19 State of New York, General Obligation Bonds1 03/14/31 Total New York North Carolina (2.3%) Mecklenburg County, General Obligation Bonds 12/01/21 Total North Carolina North Dakota (1.0%) North Dakota Housing Finance Agency, Revenue Bonds 07/01/34 Total North Dakota Pennsylvania (5.4%) Allegheny County Airport Authority, Revenue Bonds 01/01/18 Allegheny County Airport Authority, Revenue Bonds 01/01/18 Allegheny County Airport Authority, Revenue Bonds 01/01/22 Allegheny County Airport Authority, Revenue Bonds 01/01/23 Pennsylvania Economic Development Financing Authority, Revenue Bonds1 07/01/41 School District of Philadelphia, General Obligation Bonds 09/01/20 School District of Philadelphia, General Obligation Bonds 09/01/22 Total Pennsylvania Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Tennessee (0.3%) Clarksville Natural Gas Acquisition Corp., Revenue Bonds 12/15/19 5.000% Total Tennessee Texas (7.0%) City of Houston Airport System, Revenue Bonds 07/01/19 City of Houston Airport System, Revenue Bonds1 07/01/30 City of Houston Airport System, Revenue Bonds1 07/01/32 City of Houston Airport System, Revenue Bonds1 07/01/32 City of Houston Airport System, Revenue Bonds1 07/01/32 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds 12/15/19 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds 12/15/23 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds 12/15/25 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds1 12/15/26 Texas Municipal Gas Acquisition & Supply Corp. II, Revenue Bonds1 09/15/17 Total Texas Virginia (0.5%) Sussex County Industrial Development Authority, Revenue Bonds1 06/01/28 Total Virginia Washington (2.9%) Port of Seattle, Revenue Bonds 02/01/24 Washington State Housing Finance Commission, Revenue Bonds 12/01/21 Washington State Housing Finance Commission, Revenue Bonds 12/01/22 Total Washington Wisconsin (0.3%) County of Milwaukee Airport Revenue, Revenue Bonds 12/01/28 Total Wisconsin Total Municipal Bonds (Identified cost $51,680,712) TOTAL INVESTMENTS (Identified cost $51,680,712)5 100.3% LIABILITIES IN EXCESS OF OTHER ASSETS (0.3)% NET ASSETS 100.0% 1 Variable rate instrument. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the July 31, 2014 coupon or interest rate. 2 Security issued with a zero coupon. Income is recognized through accretion of discount. 3 Variable rate demand note. The maturity date reflects the demand repayment dates. The interest rate changes on specific dates (such as coupon or interest payment date). The yield shown represents the coupon or interest rate as of July 31, 2014. 4 Represents a security purchased on a when-issued basis. 5 The aggregate cost for federal income tax purposes is $51,680,712, the aggregate gross unrealized appreciation is $516,159 and the aggregate gross unrealized depreciation is $135,596, resulting in net unrealized appreciation of $380,563. BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2014 (unaudited) FAIR VALUE MEASUREMENTS BBH Intermediate Municipal Bond Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2014. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2014 Municipal Bonds $– $– Total Investments, at value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of July 31, 2014. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the Registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the Registrant's principal financial officer and principal executive officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the Registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule30a-2(a) under the 1940 Act and Section302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BBH TRUST /s/ Radford W. Klotz By (Signature and Title)* Radford W. Klotz President - Principal Executive Officer Date:September 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Radford W. Klotz Radford W. Klotz President - Principal Executive Officer Date: September 29, 2014 By (Signature and Title)* /s/ Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer Date:September 29, 2014 * Print name and title of each signing officer under his or her signature.
